J-A03032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA,                           :        PENNSYLVANIA
                                         :
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 2092 MDA 2018
 AMY ELIZABETH MORGRET

             Appeal from the Order Entered December 3, 2018
   In the Court of Common Pleas of Lycoming County Criminal Division at
                     No(s): CP-41-CR-0000631-2018


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                           FILED MARCH 13, 2020

     The Commonwealth appeals from the December 3, 2018 Order entered

in the Court of Common Pleas of Lycoming County, granting Appellee Amy

Elizabeth Morgret’s Motion to Suppress. After careful review, we affirm.

     We glean the following facts from the certified record. On June 30, 2016,

Appellee was released on parole. As a condition of her release, Appellee was

prohibited from directly or indirectly having contact or associating with

persons who “sell or use drugs, outside a treatment setting or possess drug

paraphernalia.” N.T. Hearing, 9/20/18, at 7. Parole Agent Josh Kriger

supervised Appellee.
J-A03032-20



       Quran Geddy,1 with whom Appellee’s daughter had an intimate

relationship, was also on parole and supervised by Agent Jason Lamay. On

October 25, 2017, Agent Lamay was waiting for a search warrant outside Mr.

Geddy’s residence when Appellee and her daughter walked up to Mr. Geddy’s

home. When Agent Lamay asked why they were there, Appellee informed

Agent Lamay that her daughter believed she had been impregnanted by Mr.

Geddy.

       After Agent Lamay obtained the search warrant for Mr. Geddy’s

residence, he discovered drug paraphernalia in the home. The Commonwealth

arrested Mr. Geddy for possession of drug paraphernalia and detained him in

the Lycoming County jail.

       After Mr. Geddy’s arrest, Agent Lamay discussed with and received

approval from his supervisor to search Appellee’s residence. On October 27,

2017, Agent Lamay and two other parole agents2 arrived at Appellee’s

residence and informed Appellee that they were conducting a parole search.

However, they actually searched the residence to “look[] for any kind of
____________________________________________


1 Quran Geddy is referred to as “Quran Getty” in Appellee’s Omnibus Pre-trial
Motion, “Caran Getty” in the Opinion related to the Motion, and “Coron Getty”
in the Pre-Trial Motion hearing transcript. The trial court noted in its 1925(a)
Opinion that it believes that the correct spelling of the individual’s name is
“Quran Geddy.”

2 Appellee’s parole agent, Agent Kriger was not involved in the search and the
record contains no indication that he was aware of Agent Lamay’s search at
any time. See N.T. Hearing, 9/20/18, at 4-9 (Agent Kriger testifying about
the conditions of Appellee’s parole, including her written consent to
warrantless searches of her residence and the prohibition of her having direct
or indirect contact with illicit drug sellers and drug paraphernalia).

                                           -2-
J-A03032-20



contraband in relation to Mr. Ge[dd]y, whether it be drugs, paraphernalia.”

N.T. Hearing, 9/20/18, at 16. During the search, the agents found two

unlabeled pill bottles containing unknown pills and a generic acetaminophen

bottle with an unknown powdery substance in Appellee’s bedroom nightstand

drawer. They also saw a digital scale in the living room. The agents then

stopped their search and Agent Lamay contacted the Williamsport Bureau of

Police. A parole agent transported Appellee to the parole office.

       Police Officer Jason Bell arrived at Appellee’s apartment and the parole

agents showed him the items they had found. Officer Bell then drove to the

parole office to speak with Appellee and obtained her consent to conduct a

search of her residence. Officer Bell proceeded to conduct the search, during

which he discovered additional drugs in Appellee’s bedroom.3 Officer Bell also

found a black purse in Appellee’s bedroom containing multiple individual

bundles of ten-and twenty-dollar bills, which together totaled $7,120.

       The Commonwealth subsequently charged Appellee with six counts of

Possession with Intent to Deliver Controlled Substances and six counts of

Possession of a Controlled Substance.

       Appellee filed an Omnibus Pre-Trial Motion, which included a Motion to

Suppress. In the Motion to Suppress, Appellee contended that the parole




____________________________________________


3The drugs and pills found by the parole agents and Officer Bell were later
determined to be Tramadol, Alprazolam, Methylfentanyl, Buprenorphine and
Oxycodone.

                                           -3-
J-A03032-20



agents’ October 27, 2017 entry into her home was a ruse and illegal, and thus,

the warrantless search was improper.

       The court held a pre-trial motion hearing on September 20, 2018, in

which Agents Kriger and Lamay and Officer Bell, among others, testified.

       On December 3, 2018, the trial court entered an Opinion and Order,

granting Appellee’s Suppression Motion. The court concluded that the

Commonwealth’s proffered reasons for the search were not supported by

reasonable suspicion because “the only evidence was that Appellee’s daughter

was associating with Ge[dd]y,” and “[c]onducting a warrantless search of

[Appellee’s] home to determine if Ge[dd]y left controlled substances or

paraphernalia was not a sufficient reason established by reasonable

suspicion.” Op. and Order, dated 12/3/18, at 9-10.

       The Commonwealth filed a timely interlocutory appeal pursuant to

Pa.R.A.P. 311(d).4 Both the Commonwealth and the trial court complied with

Pa.R.A.P. 1925.

       The Commonwealth presents two issues for our review:

       I. Did the court err in finding that the search of [Appellee’s]
       residence by Parole Agents was illegal, as said search as
       conducted without reasonable suspicion, when that issue was not
       raised in [Appellee’s] Motion to Suppress nor raised in either an
       oral or written amendment?

____________________________________________


4 Pa.R.A.P. 311(d) provides that “the Commonwealth may take an appeal as
of right from an order that does not end the entire case where the
Commonwealth certifies in the notice of appeal that the order will terminate
or substantially handicap the prosecution.”


                                           -4-
J-A03032-20


      II. Did the court err in granting [Appellee’s] Motion to Suppress
      by finding that the search conducted by Parole Agents was without
      reasonable suspicion?

Appellant’s Br. at 4.

      In its first issue, the Commonwealth asserts that Appellee did not

properly raise the issue of “reasonable suspicion” in her Motion to Suppress

and, therefore, waived the issue. Id. at 10. We disagree.

      The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of our state Constitution protect citizens from unreasonable searches

and seizures. In re D.M., 781 A.2d 1161, 1163 (Pa. 2001). A parolee,

however, has fewer constitutional search and seizure protections than a

regular citizen. Commonwealth v. Coleman, 130 A.3d 38, 42 (Pa. Super.

2015); Commonwealth v. Moore, 805 A.2d 616, 620 (Pa. Super. 2002). “In

exchange for early release from prison, [a] parolee cedes away certain

constitutional protections[.]” Commonwealth v. Sperber, 177 A.3d 212,

215 (Pa. Super. 2017) (citation omitted). Nonetheless, a parolee still has

“limited constitutional protections” related to warrantless searches. Coleman,
130 A.3d at 42. Parole officers may perform a warrantless search of a

parolee’s residence only if there is a reasonable suspicion to believe that

evidence of contraband or a violation of parole will be discovered. Id.; 61

Pa.C.S. § 6153(d)(1).

      To effectuate these constitutional protections, the exclusionary rule bars

the use of illegally obtained evidence in state prosecutions in order to deter

illegal searches and seizures. Commonwealth v. Arter, 151 A.3d 149, 153-


                                     -5-
J-A03032-20



54 (Pa. 2016). Prior to trial, a defendant may file a motion “to suppress any

evidence alleged to have been obtained in violation of the defendant’s rights.”

Pa.R.Crim.P. 581(A); see Commonwealth v. Long, 753 A.2d 272, 279 (Pa.

Super. 2000). “The motion shall state specifically and with particularity the

evidence sought to be suppressed, the grounds for suppression, and the facts

and events in support thereof.” Pa.R.Crim.P. 581(D).

      Here, although Appellee did not specifically use the term “reasonable

suspicion” in her Motion to Suppress, we nevertheless conclude that the

Motion “specifically and with particularity [stated] the evidence sought to be

suppressed, the grounds for suppression, and the facts and events in support

thereof.” Pa.R.Crim.P. 581(D). In the Motion, Appellee asserted that “[t]he

physical evidence, [the] money and alleged drugs . . . obtained from

[Appellee] and her residence[,]was the product [of] and tainted by [the parole

agents’] illegal entry into [her] home.” Motion to Suppress, 7/28/28, ¶ 20.

She described the parole agents’ search of her residence as “a ruse and illegal

and improper[,]” noting that the Commonwealth did not obtain a search

warrant or valid consent. Id. at ¶¶ 21, 22. Thus, contrary to the

Commonwealth’s contention, Appellee did assert in her Suppression Motion

that the search violated her rights under the Fourth Amendment of the United

States Constitution and Article I, Section 8 of the Pennsylvania Constitution,

and thus, did not waive the challenge to the search. Id. at ¶ 23. Accordingly,

this issue has no merit.




                                     -6-
J-A03032-20



      In its second issue, the Commonwealth asserts that Agent Lamay had

reasonable suspicion to conduct the search of Appellee’s residence. Appellant’s

Br. at 14. Therefore, the court should have denied Appellee’s Motion to

Suppress. See id.

      “When reviewing the grant of a suppression motion, we must determine

whether the record supports the trial court’s factual findings and whether the

legal conclusions drawn from those facts are correct.” Commonwealth v.

McCleary, 193 A.3d 387, 390 (Pa. Super. 2018) (citation omitted). “We may

only consider evidence presented at the suppression hearing.” Id. (citation

omitted). “[B]ecause the defendant prevailed on this issue before the

suppression court, we consider only the defendant’s evidence and so much of

the Commonwealth’s evidence as remains uncontradicted when read in the

context of the suppression record as a whole. Id. (citation omitted).

      We are highly deferential to the suppression court’s factual findings and

credibility determination. Commonwealth v. Batista, 219 A.3d 1199, 1206

(Pa. Super. 2019). “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.” Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa. Super. 2003) (citations omitted). If the

record supports the suppression court’s findings, we may not substitute our

own findings. Bastista, supra at 1206. However, we give no deference to the

suppression court’s legal conclusions and review them de novo. Id.

                                     -7-
J-A03032-20



       As discussed above, pursuant to U.S. and Pennsylvania Constitutions,

“[p]arole officers may perform a [warrantless] search of a parolee’s residence

only    where    the    totality   of     the   circumstances    demonstrates

reasonable suspicion that evidence of contraband or a violation of parole will

be discovered.” Coleman, supra at 42 (citing 61 Pa.C.S. § 6153). The

following factors may be taken into account when determining the existence

of reasonable suspicion: (i) the observations of agents; (ii) information

provided by others; (iii) the activities of the offender; (iv) information

provided by the offender; (v) the experience of agents with the offender; (vi)

the experience of agents in similar circumstances; (vii) the prior criminal and

supervisory history of the offender; and (viii) the need to verify compliance

with the conditions of supervision. 61 Pa.C.S. § 6153(d)(6).

       The Commonwealth asserts that Agent Lamay possessed reasonable

suspicion that Appellee had violated the condition of her parole—the

prohibition against having contact or associating with persons who sell or use

drugs—because (1) he had been informed that Mr. Geddy was known to leave

drugs in his girlfriends’ homes; (2) on October 25, 2017, he had seen Appellee

and her daughter arriving at Mr. Geddy’s home to speak with him about her

daughter’s pregnancy; and (3) on that same date, Mr. Geddy was arrested for

drug related matters. Appellant’s Br. at 15.

       The suppression court concluded that the Commonwealth failed to

demonstrate that the parole agents had a reasonable suspicion that the

warrantless search would lead to evidence of Mr. Geddy’s controlled

                                        -8-
J-A03032-20



substances or drug paraphernalia or a violation Appellee’s parole. Trial Ct.

1925(a) Op., dated 6/12/19, at 2; Op. and Order at 9-11. The court

determined that the parole agents did not, in fact, believe that Appellee

violated her parole because Agent Lamay explicitly stated that he went to

Appellee’s residence to “specifically look[ ] for any kind of contraband in

relation to Mr. [Geddy], whether it be drugs [or] paraphernalia[,]” not for

evidence in relation to any parole violation committed by Appellee. Trial Ct.

1925(a) Op. at 3 (quoting N.T. Hearing at 16). The court found that the search

was based on a “bald assertion” that Mr. Geddy was known to leave controlled

substances or paraphernalia in the homes of his girlfriends—noting that the

Commonwealth did not present any evidence to support this assertion, i.e.,

how the agent knew that Mr. Geddy left drugs in his girlfriends’ homes, the

reliability of the information, and the staleness of this information. Op. and

Order at 10.

     Review of the record supports the suppression court’s conclusion that

the totality of the circumstances demonstrated that parole agents did not have

a reasonable suspicion that evidence of contraband or a violation of

parole would be discovered at Appellee’s residence. Coleman, 130 A.3d at

42. The sole purpose of the search was to look for contraband related to Mr.

Geddy. Additionally, the record shows that the Commonwealth failed to

establish a connection between Mr. Geddy’s alleged drug activity and

Appellee.




                                    -9-
J-A03032-20



       Accordingly, we conclude that the suppression court’s factual findings

are supported by the record and discern no error in its grant of Appellee’s

Motion to Suppress.5

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/13/2020




____________________________________________


5 We note that while Officer Bell obtained verbal consent from Appellee to
conduct a search of her residence, this consent was the product of the parole
agents’ unconstitutional initial search of her residence. Therefore, the consent
was invalid and the trial court properly suppressed the evidence from the
search conducted by the parole agents and the search conducted by Officer
Bell. See Commonwealth v. Freeman, 757 A.2d 903, 909 (Pa. 2000)
(concluding that the defendant’s consent was invalid and the fruits of the
search must be suppressed because the initial detention which led to the
consent was illegal).

                                          - 10 -